Title: To George Washington from Ralph Izard, 23 June 1783
From: Izard, Ralph
To: Washington, George


                  
                     Sir
                     Philadelphia 23d June 1783.
                  
                  I have been favoured with your Letters of 14th & 19th instant; the latter enclosing an extract of a Letter from Govr Clinton.  You will be pleased to accept of my thanks for your early attention to the contents of my Letter respecting Mrs DeLancey.  I have the honour to be with great regard Sir Your Excellency’s most obt hble Servt
                  
                     Ra. Izard.
                     
                  
               